          Case 4:18-cv-00356-JM Document 48 Filed 08/06/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CYNTHIA D’ABADIE                                                                      PLAINTIFF

v.                                Case No. 4:18-cv-00356-JM

PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                              DEFENDANT

        BRIEF IN SUPPORT OF DEFENDANT’S SECOND MOTION IN LIMINE

       Comes now Defendant, Pulaski County Special School District (“District”), by and through

its attorneys, Bequette, Billingsley & Kees, P.A., and for its Brief in Support of its Second Motion

in Limine, states:

       The District anticipates Plaintiff will attempt to elicit testimony from witnesses and/or

introduce exhibits relating to numerous irrelevant, highly prejudicial matters which should be

excluded pursuant to the Federal Rules of Evidence.

       All relevant evidence is admissible, except as otherwise provided by statute or by these

rules or by other rules applicable in the courts of this state. Evidence which is not relevant is not

admissible. Fed. R. Evid. 402. In the event the court determines that the evidence complained

of herein is relevant, then the evidence should be excluded on the basis of Fed. R. Evid. 403, which

provides, in part, that evidence, although relevant, may be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading

the jury, or by considerations of undue delay, waste of time, or needless presentation of

cumulative evidence.

       For the reasons set forth herein, the following documents and issues should be excluded

from evidence at the trial of this case, and the District requests the Court to instruct Plaintiff’s
             Case 4:18-cv-00356-JM Document 48 Filed 08/06/20 Page 2 of 3



counsel to refrain from inquiring of any witness as to the following matters and to refrain from

making these statements in voir dire, and opening and closing statements.

        Unrelated Racially Inflammatory Situations, Social Justice Organizations, Social
        Justice Movements and Current Events.

        Defendants move to exclude any reference to current events highlighting ongoing social

injustices in America, including, but not limited to, recent police shootings, protesting of police,

political marches, rioting, etc., as well social justice movements such as Black Lives Matter.

These events and issues have nothing to do with the current case at issue, are not relevant, and

thus, should be excluded under Fed. R. Evid. 403. Furthermore, mention of these current events

would only serve to divert the jury’s attention from the facts at issue and create a broader narrative,

undoubtedly more advantageous to the Plaintiff’s case.          It is highly prejudicial and has no

probative value. Reference to these current events does not shed light on any factual disputes in

this case.    To allow Plaintiff or her counsel to reference these events could cause the jury to base

its decision not on the facts, but emotion. See Combs v. The Cordish Cos., No. 14-0227-CV-W-

ODS, 2018 U.S. Dist. LEXIS 47846 (W.D. Mo. Mar. 23, 2018). Evidence is unduly prejudicial

if it creates genuine risk that emotions of jury will be excited to irrational behavior, and risk is

disproportionate to probative value of offered evidence. See United States v. Miller (7th Cir. Ill.

July 27, 2012), 688 F3d 322.

        Defendants recognize that discussing these current events with the prospective jurors

during voir dire may be helpful in selecting the best jurors. However, such references should be

precluded in all other parts of the case, including opening and closing statements, and during direct

and cross-examination, as such references would be unduly prejudicial and irrelevant to this case.

        All of the above items are not relevant to the issues of this claim or would otherwise only

                                                   2
          Case 4:18-cv-00356-JM Document 48 Filed 08/06/20 Page 3 of 3



seek to impassion the emotions of the jury, having them rely upon their emotional response and

not the evidence and Court’s instructions. Furthermore, to the extent any of the aforementioned

items are relevant, the risk of undue prejudice to the District greatly outweighs any potential

relevance. See Fed. R. Evid. 401, 402 and 403.

                                           Respectfully submitted,

                                           BEQUETTE, BILLINGSLEY & KEES, P.A.
                                           425 West Capitol Avenue, Suite 3200
                                           Little Rock, AR 72201-3469
                                           Phone: (501) 374-1107
                                           Fax: (501) 374-5092
                                           Email: jbequette@bbpalaw.com
                                           Email: ckees@bbpalaw.com

                                           By:         W. Cody Kees
                                                   Jay Bequette, Ark. Bar #87012
                                                   W. Cody Kees, Ark. Bar #2012118




                                              3
